DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al. (US 7,001,427) in view of Friend et al. (US 8,956,396) and Grant (US 2015/0182330).

Referring to claim 20, Aharoni et al. discloses an intraocular apparatus (i) shaped and sized to be implanted entirely in a subject’s eye, and (ii) configured for use with an extraocular imaging device, the intraocular apparatus comprising: an energy receiver configured to receive energy from outside the eye and to power the intraocular apparatus (col. 4 lines 48-56); a data receiver configured to receive image data from the extraocular imaging device(col. 1 lines 35-40); circuitry configured to process the data received by the data receiver into an image(col. 1 lines 35-40 discloses electronic circuitry including a wireless data receiver operative to receive image data for display on the electronic display); an electronic display(Fig. 1, 108).
Aharoni et al. lacks a detailed description of an eye-tracking sensor configured to sense a position of the subject’s eye and to generate a signal in response thereto.
Friend et al. discloses an eye-tracking prosthesis with eye position sensors to detect position or movement of the eye, where the eye position sensors are mounted or imbedded on the display (col. 24 line 65-col. 25 line 4) for the purpose of adjusting the displays to compensate for the eye movement. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Aharoni et al. to incorporate the eye-tracking sensor as taught in Friend et al. in order to adjust the displays to compensate for the eye movement (col. 24, line 65-col. 25 line 4).
Aharoni et al. lacks a detailed description of the electronic display being light emitting.
Grant teaches an intraocular lens in the same field of endeavor with an electronic display that can be emit light (LED display, paragraphs 7 and 16) for the purpose of displaying an image to the patient (paragraph 17) which can be configured to emit light representing a portion of the image corresponding to the position of the subject’s eye sensed by the eye-tracking sensor [This limitation recites functional language. As long as the electronic display is capable of emitting light; it is fully capable of representing the image/portion of the image corresponding to the position of the subject’s eye sensed by the eye-tracking sensor.]  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display of Aharoni et al. to comprise a display that will emit light as taught in Grant as an alternative display type to display an image to the patient. 
Referring to claim 21, as modified in claim 20 above, Aharoni et al. discloses circuitry but lacks a detailed description of wherein the circuitry is configured, in response to the signal generated by the eye-tracking sensor, to change the image captured by the extraocular imaging device such that the portion of the image corresponding to the position of the subject’s eye, as sensed by the eye-tracking sensor, is displayed onto the electronic display. [Applicant should note the ‘configured to language’ is considered a functional recitation. As long as the circuitry and signal is present, it is capable of being 
Referring to claim 22, as modified above, Aharoni et al. discloses wherein the extraocular device is configured to change a view captured by the extraocular imaging device in response to the signal. [The extraocular device is not positively recited in claim 20 above. Therefore, the prior art is fully capable of being configured for use with an extraocular device configured to change a view captured by the extraocular imaging device in response to the signal]. 

Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al. (US 7,001,427) in view of Friend et al. (US 8,956,396).

Referring to claim 23, Aharoni et al. discloses an extraocular device for use with an intraocular apparatus configured to display an image onto a retina of a subject, the extraocular device comprising: a camera configured to capture the image (col. 3 lines 24-30).
Aharoni et al. lacks a detailed description of an eye-tracking sensor coupled to the camera and configured to sense a position of the subject’s eye and to generate a signal in response thereto,
such that in response to the signal, the intraocular apparatus displays onto the retina a portion of the image corresponding to the position of the subject’s eye as sensed by the eye-tracking sensor.
[Applicant should note that this claim does not positively recite the intraocular apparatus. Therefore in response to the signal, an intraocular apparatus can display onto the retina portion of the image corresponding to the position of the subject’s eye as sensed by the eye-tracking sensor.].
Friend et al. discloses an eye-tracking prosthesis with eye position sensors to detect position or movement of the eye, where the eye position sensors are mounted or imbedded on the display (col. 24 line 65-col. 25 line 4) for the purpose of adjusting the displays to compensate for the eye movement. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Aharoni et al. to incorporate the eye-tracking sensor as taught in Friend et al. in order to adjust the displays to compensate for the eye movement (col. 24, line 65-col. 25 line 4).
Referring to claim 25, as modified in claim 23 above, Aharoni et al. discloses wherein the extraocular device is configured to change a view captured by the extraocular imaging device in response to the signal.  [This recitation is intended use. The extraocular device of Aharoni et al. is fully capable of performing the function of being configured to change a view captured by the extraocular imaging device in response to the signal]. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al. (US 7,001,427) in view of Friend et al. (US 8,956,396)  as applied to claim 23 above, and further in view of Grant (US 2015/0182330).

Referring to claim 24, as modified in claim 23 above, Aharoni et al. discloses wherein the vision system additionally comprises the intraocular apparatus, the intraocular apparatus comprising: an energy receiver configured to receive energy from outside the eye and to power the intraocular apparatus (col. 4 lines 48-56); a data receiver configured to receive image data from the extraocular imaging device (col. 1 lines 35-40); an electronic display (Fig. 1, 108).
Aharoni et al. lacks a detailed description of the electronic display being light emitting.
Grant teaches an intraocular lens in the same field of endeavor with an electronic display that can be emit light (LED display, paragraphs 7 and 16) for the purpose of displaying an image to the patient (paragraph 17) which can be configured to emit light representing a portion of the image corresponding to the position of the subject’s eye sensed by the eye-tracking sensor [This limitation recites functional language. As long as the electronic display is capable of emitting light representing the image/portion of the image corresponding to the position of the subject’s eye sensed by the eye-tracking sensor, the claim limitations have been met].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display of Aharoni et al. to comprise a display that will emit light as taught in Grant as an alternative display type to display an image to the patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774